DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-8 and 11-20 allowed.
3.	The closest relevant arts are the Chinese Patent (CN 202192969 U) and Lindsay (2004/003124 A1).
4.	The Chinese reference discloses an apparatus (Fig. 1) comprising: an armrest including a receiver (200); and an air purification module (10) received in the receiver (200) and operating position held in the receiver (200).  The Chinese reference further discloses the air purification module (10) includes an air inlet port (11), a vortex fan (not shown), a filter and an air outlet port (12).  The Chinese reference is generally directed to an air purifier combined with a central handrail box of an automobile.  The Chinese reference generally discloses a purifier assembly, wherein the purifier assembly is locked on the base of the handrail box (See Chinese Patent abstract).  As such, Chinese Patent does not disclose an air purification module, releasably received in a receiver.
Lindsay discloses a portable automobile cabin air purifier (10) operating independently of a vehicle and is constructed as an armrest that can be placed on any passenger seat or any other remote position from the armrest (see Abstract, Figure 7).  Lindsay is generally directed to a portable motor vehicle cabin air purifier.  Lindsay generally discloses a cabin air purifier that can be connected to the cigarette lighter or permanently wired in (see Lindsay Abstract).  
5.	Claims 1-4, 6-8 and 11-16 of this instant patent application differ from the disclosure of either the Chinese Patent (CN 202192969 U) or Lindsay (2004/003124 A1) in that an apparatus comprises an armrest including a receiver, and an air purification module releasably received in said receiver and displaceable between a first operating position held in said receiver and a second operating position remote from said armrest, wherein said air purification module includes a rechargeable energy source and a first set of electrical contacts connected to said rechargeable energy 
6.	Claims 17-19 of this instant patent application differ from the disclosure of either the Chinese Patent (CN 202192969 U) or Lindsay (2004/003124 A1) in that an apparatus comprises an armrest including a body having a pad and a receiver, an air purification module held in said receiver and operable in a first operating position inside a vehicle and a second operating position remote from said vehicle, wherein said air purification module includes a rechargeable energy source and a first set of electrical contacts connected to said rechargeable energy source, and wherein said armrest includes a second set of electrical contacts engaged with said first set of electrical contacts to charge said rechargeable energy source when said air purification module is in said first operating position, and a releasable latching feature for releasing said air purification module from said receiver.
7.	Claim 20 of this instant patent application differs from the disclosure of either the Chinese Patent (CN 202192969 U) or Lindsay (2004/003124 A1) in that a method of purifying air for breathing includes the steps of retaining an air purification module in a receiver of an armrest within a vehicle, wherein said air purification module includes a rechargeable energy source and a first set of electrical contacts connected to said rechargeable energy source, and wherein said armrest includes a second set of electrical contacts engaged with said first set of electrical contacts to charge said rechargeable energy source when said air purification module is in said first operating position, and operating said air purification module when in said vehicle to purify air in a 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        February 28, 2022